Citation Nr: 0003074	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-12 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for scars of the 
right eyelid and forehead, currently evaluated as 
noncompensably (zero percent) disabling.

2.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Scars noted on examination include a 0.75 inch scar on 
the left upper eyelid and a 1.25 inch oblique scar on the 
right upper eyelid.  There is no contemporaneous evidence 
describing the right forehead scar other than a photograph 
which appears to depict a faint right forehead scar.  There 
is no evidence that any of the service-connected scars are 
more than slightly disfiguring.  

3.  Service connection is in effect for scars of the right 
eyelid and forehead and an injury of the middle finger, right 
hand; the disorders are evaluated at the noncompensable (zero 
percent) rate.

4.  The veteran's service-connected disabilities have not 
been shown to result in interference with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for scars of 
the right eyelid and forehead have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (1999).

2.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Entitlement to a compensable evaluation for scars of 
the right eyelid and forehead

In this case, the RO granted service connection for a right 
eyelid laceration in a September 1992 rating decision and 
amended this grant to include a forehead laceration in an 
August 1993 rating decision.  A noncompensable evaluation was 
assigned, effective from February 1992.  The RO based this 
decision on the results of a July 1992 VA scars examination, 
which revealed a 1.25 inch oblique and superficial scar that 
was visible on the right upper eyelid, as well as a 0.75 inch 
oblique scar on the left upper eyelid that was faintly 
visible.  These scars were noted to be nontender.  

The Board also observes that an April 1998 VA scars 
examination revealed a benign linear scar measuring 2.5 
centimeters below the right eyebrow, and the record includes 
photographs of the veteran's right eyelid scar.  Photographs 
accompanying this examination report appear to also show a 
slight right forehead scar and essentially reflect that the 
veteran's scars are no more than faintly visible.  The 
diagnosis was benign scar, right face, below the eyelid.

Following the Board's April 1999 remand, the veteran was 
scheduled for a further VA examination in July 1999, but he 
failed to report for that examination.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The veteran's scars are currently evaluated at the 
noncompensable rate under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).  Under this section, a noncompensable evaluation 
is warranted for slight scars of the head, face, or neck, 
while a 10 percent evaluation is warranted for moderate 
disfiguring scars in these anatomical areas.  

The Board observes that while the length of the scars was 
noted to be 0.75 inch on the left upper eyelid and 1.25 
inches on the right upper eyelid, the examiners also found 
that his scars were only superficial or faintly visible.  In 
this regard, the findings of the veteran's examiners are 
supported by the photographs taken in conjunction with the 
April 1998 VA examination at least with respect to the right 
eyelid scar.  Moreover, although the veteran was scheduled 
for a further VA examination following the Board's April 1999 
remand, he failed to report for that examination.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (the VA's duty to 
assist is not "a one way street," and, where the veteran 
wishes help in developing a claim, he or she cannot passively 
wait for such help in situations where action on his or her 
behalf is necessary in order to obtain putative evidence). 

In short, despite the VA's efforts to assist him with his 
claim, the veteran has not submitted evidence suggesting that 
his service-connected scars are more properly described as 
moderately disfiguring than as slightly disfiguring.  As 
such, the criteria for a 10 percent evaluation under 
Diagnostic Code 7800 have not been met.  The Board would also 
point out that there is also no evidence of any limitation of 
functioning of any body part as a result of the veteran's 
scars, as would warrant consideration for a higher rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  
Further, the evidence does not show poorly nourished, tender 
and painful superficial scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  Rather, the Board 
concludes that there is no basis for a compensable evaluation 
for the veteran's service-connected scars under all 
applicable diagnostic criteria, and the preponderance of the 
evidence is therefore against his claim for that benefit.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected scars of the right eyelid and 
forehead have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities in accordance 
with the provisions of 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).  
In the present case, service connection is in effect, with 
noncompensable evaluations assigned, for scars of the right 
eyelid and forehead and an injury of the middle finger, right 
hand.

In this case, as described above, the veteran has submitted 
no evidence whatsoever showing that his service-connected 
scars interfere with his employability.  See Wood v. 
Derwinski, 1 Vet. App. at 193.  With regard to his service-
connected middle finger, right hand injury, the Board 
observes that the veteran's July 1992 VA hand, thumb, and 
fingers examination revealed tingling and hypertensive skin 
of the finger, with five degrees of radial angulation of the 
nail of the middle finger, but no functional defects or 
difficulties with grasping were noted.  The veteran's April 
1998 VA hand, thumb, and fingers examination report indicates 
similar findings, with sensitivity of the tip of the right 
middle finger but with no functional defects noted.  
Moreover, these examination reports contain no notations 
regarding interference with employability, and the veteran 
has submitted no other evidence suggesting interference with 
employability as a result of this disability.

Overall, in the absence of any evidence suggesting that the 
veteran's noncompensable service-connected disabilities 
clearly interfere with normal employability, the Board 
concludes that the criteria for entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 (1999) have not been 
met, and the claim for that benefit must be denied.

	ORDER

Entitlement to a compensable evaluation for scars of the 
right eyelid and forehead is denied. 

Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (1999) is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

